        Case 2:19-cv-02218-CFK Document 59 Filed 07/02/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                         :               CIVIL ACTION
BISSER NIKOLOV,                          :
Individually and on Behalf of All Others :
Similarly Situated                       :
                  Plaintiff,             :
                                         :
      v.                                 :               No. 19-2218
                                         :
LIVENT CORPORATION, et al.               :
                                         :
                  Defendants.            :

                                     ORDER

      AND NOW, this 2nd day of July 2020, upon consideration of Defendants’

Joint Motion to Dismiss the Corrected Consolidated Amended Complaint (ECF

No. 50), Plaintiffs’ response thereto (ECF No. 51), Defendants’ reply in support

(ECF No. 52), and the May 5th, 2020 oral argument conducted by video conference

before the Court (ECF No. 56), it is hereby ORDERED and DECREED

Defendants’ Joint Motion to Dismiss the Corrected Consolidated Amended

Complaint (ECF No. 50) is GRANTED. The Corrected Consolidated Amended

Complaint (ECF No. 44) is dismissed.

                                                   BY THE COURT:

                                                   /s/ Chad F. Kenneys

                                                   CHAD F. KENNEY, JUDGE


                                         1
